—Order, Supreme Court, New York County (Charles Ramos, J.), entered June 5, 1998, which denied the motion of nonparty appellant to intervene in this action and to vacate an order dated July 30, 1997, which sealed the record, unanimously modified, on the law, to grant the motion to intervene and to remand for further proceedings in accordance with this memorandum and otherwise affirmed, without costs.
The motion to intervene is granted only to the extent of remanding this matter to the trial court for an expedited de novo determination, upon written submissions, and the issuance of a written decision which shall detail the grounds underlying any finding of “good cause” in accordance with the provisions of Uniform Rules for Trial Courts (22 NYCRR) § 216.1. Concur — Lerner, P. J., Ellerin, Andrias, and Saxe, JJ.